Citation Nr: 0721336	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chemical dependency 
as secondary to PTSD.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for left leg 
neuropathy.

5.  Entitlement to service connection for sleep disturbance 
due to anxiety.

6.  Entitlement to service connection for residuals of 
frostbite injury to the hands, fee and ears.

7.  Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Madison, 
Wisconsin.  Thereafter, the veteran's claims file was 
transferred to the RO in St. Paul, Minnesota.

In March 2007, the veteran testified at a travel board 
hearing at the St. Paul RO before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with his claims folder.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has a current diagnosis of PTSD.

3.  The veteran did not serve in combat.

4.  There is no competent evidence of record showing that the 
stressors, claimed to be associated with the veteran's PTSD, 
actually occurred.

5.  The law precludes the establishment of service connection 
for chemical dependency.

6.  Objective indications of a current right ear hearing loss 
disability, by VA standards for the purposes of establishing 
service connection, are not shown.

7.  Any currently diagnosed left ear hearing loss is not 
etiologically linked to the veteran's service or any incident 
therein.

8.  Any currently diagnosed left leg neuropathy is 
attributable to the veteran's alcohol use and has not been 
etiologically linked to his service or any incident therein.

9.  The veteran's current complaints of sleep disturbance are 
merely a symptom that has been medically attributed to his 
nonservice-connected PTSD and anxiety disorder, and has not 
been etiologically linked to his service or any incident 
therein.

10.  Objective indications of current residuals of frostbite 
injury to the hands, feet and ears are not shown.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Service connection for chemical dependency is precluded 
as a matter of law.  38 U.S.C.A. §§ 105(a), 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.1(m), 3.301 (2006).

3.  Bilateral hearing loss was not incurred in active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2006).

4.  Left leg neuropathy was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

5.  Sleep disturbance was not incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

6.  Residuals of frostbite injury to the hands, feet and ears 
were not incurred in active military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims of entitlement 
to service connection, the Board observes that the RO issued 
VCAA notices to the veteran in December 2002 and March 2006 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; then need to submit any 
evidence in his possession that pertained to the claims; and 
how the VA would assist him in developing his claims.  The 
March 2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  The December 2002 VCAA notice 
was issued prior to the July 2003 rating decision from which 
the instant appeal arises, and the March 2006 notice cured 
any defect in the earlier notice.  Cf. Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the veteran's claim of entitlement to service 
connection for chemical dependency, the Board notes that, for 
the reasons detailed below, the claim is denied as a matter 
of law.  In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of 
General Counsel held that the law does not require either 
notice or assistance when the claim cannot be substantiated 
under the law or based on the application of the law to 
undisputed facts.  Similarly, the United States Court of 
Appeals for Veterans Claims (Court) has held that the duties 
to assist and notify are not applicable to matters in which 
the law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005) (VA can demonstrate 
that a notice defect is not prejudicial if it can be 
demonstrated ... that a benefit could not possibly have been 
awarded as a matter of law.).

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and treatment records are of record and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran was afforded personal hearings at the RO 
in June 2005 and March 2007 and transcripts of his testimony 
at those hearings are of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including organic diseases of the nervous 
system).

PTSD

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

Review of the record reveals that the veteran has been 
diagnosed with PTSD by VA psychiatrists as early as January 
2003.  The treatment records indicating a PTSD diagnosis are 
cursory and do not provide a history regarding his alleged 
stressors or symptoms.  There is no indication on what basis 
the examiners diagnosed PTSD.  It is unclear from the 
treatment records whether the diagnosis is related to any of 
the alleged in-service stressors described by the veteran in 
written statements and testimony during the course of his 
appeal.  Moreover, subsequent VA treatment records, beginning 
as early as March 2005, show the veteran does not currently 
meet the criteria for a diagnosis of PTSD and indicate a 
diagnosis that includes "subclinical" PTSD.  However, 
assuming without conceding that the veteran does have a 
credible current PTSD diagnosis, the next question, then, is 
whether the alleged in-service stressors actually occurred.  

Pursuant to VA regulation, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy."  
See Gaines v. West, 11 Vet. App. 353 (1998) (Board must make 
a specific finding as to whether the veteran engaged in 
combat).  The Board emphasizes that although medical evidence 
appears to relate the diagnosis of PTSD to in-service 
stressors, such after-the-fact medical nexus evidence cannot 
also be the sole evidence of the occurrence of the claimed 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

Based on the veteran's military records, the Board finds that 
he did not engage in combat.  Indeed, the veteran does not 
contend that he engaged in combat.  Through reviewing the 
veteran's VA treatment records, as well as his written 
statements and transcripts of his testimony at June 2005 and 
March 2007 personal hearings, the Board has been able to 
discern two alleged in-service stressors.  He alleges being 
traumatized during the Cuban Missile Crisis in the later part 
of 1962, by witnessing, on two separate occasions, the death 
of another aircraft mechanic when they were sucked into a jet 
engine.  He further alleges trauma as a result of finding men 
who had committed suicide on two separate occasions.

Considering the evidence of record, the Board finds no 
evidence to corroborate the veteran's statements regarding 
his alleged stressors.  Moreover, attempts to verify the 
claimed stressors through the U. S. Army and Joint Services 
Records Research Center (JSRRC) have been unsuccessful.  
JSRRC specifically noted that they were unable to verify the 
deaths of the two men sucked into the jet engines.  Although 
JSRRC indicated further research might be possible if the 
veteran provided the names of the men killed by the jet 
engines and suggested a morning report search be conducted, 
the veteran has indicated that he does not know the names of 
the men and has testified that they were not in his unit.  A 
morning report search of the veteran's unit would not assist 
in corroborating his alleged stressors.  Likewise, he has not 
provided any specific information regarding the alleged 
suicides that would enable VA to assist him in verifying 
these alleged stressors.

Accordingly, pursuant to VA regulation, the record must 
contain credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f).  In this 
case, there is no such credible supporting evidence 
concerning any of the stressors.  Therefore, in the absence 
of credible evidence corroborating the veteran's statements 
during treatment and his testimony regarding his inservice 
stressors, the Board cannot conclude that the requirements of 
38 C.F.R. § 3.304(f) have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).

Chemical Dependency

With respect to claims filed after October 31, 1990, service 
connection may not be granted for substance abuse on the 
basis of service incurrence or aggravation.  38 U.S.C.A. 
§§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  The law 
does not preclude a veteran from receiving compensation for 
an alcohol or drug abuse disability acquired as secondary to, 
or as a symptom of, a veteran's service-connected disability.  
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Compensation is precluded only for (a) primary alcohol abuse 
disabilities (an alcohol abuse disability arising during 
service from voluntary and willful drinking to excess), and 
(b) secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  Id.

The veteran contends that his chemical dependency is a result 
of PTSD, for which he believes service connection is 
warranted.  As noted above, the veteran's alleged stressors 
have not been verified.  Therefore, as service connection is 
not granted for PTSD, the Board need not address whether 
service connection is warranted for chemical dependency as 
secondary to PTSD.  Further, his only service-connected 
disability is his tinnitus, and no competent evidence is of 
record to support a finding that his chemical dependency is 
secondary to or a symptom of this disability.  

In light of the foregoing, the veteran's claim of service 
connection for chemical dependency must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).

Bilateral Hearing Loss

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises in service as 
an aircraft mechanic.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Initially, considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for hearing 
loss in his right ear.  The Board acknowledges that the 
veteran has been diagnosed with bilateral sensorineural 
hearing loss.  However, the June 2006 VA examination did not 
find pure tone thresholds in any of the applicable 
frequencies for the right ear that would indicate a 
disability for VA purposes.  Additionally, his speech 
recognition score was 94 percent in the right ear.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, the 
medical evidence does not establish that the appellant 
currently has hearing loss in the right ear as defined by VA 
standards.

While the evidence reveals that he currently suffers from 
left ear hearing loss as defined by 38 C.F.R. § 3.385, the 
competent, probative evidence of record does not 
etiologically link the veteran's current disability to his 
service or any noise exposure therein.  In fact, the June 
2006 VA audio examiner opines that the veteran's current 
hearing loss is not likely the result of his inservice 
exposure to noise.  Her rationale was based on a review of 
the veteran's claims file.  She noted that the veteran's 
September 1963 discharge audiogram was normal.  There are no 
reports of record which contradicts this opinion.  The Board 
finds that this is the only probative evidence of record 
concerning the etiology of his left ear hearing loss.

Although the veteran believes he currently has bilateral 
hearing loss as a result of his exposure to loud noise in 
service, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
bilateral hearing loss must be denied.

Left Leg Neuropathy

Although the veteran claims to have developed neuropathy of 
the left leg as a result of frostbite injury to his feet 
during active duty, the Board finds that the preponderance of 
the evidence is against his claim.  While the evidence 
reveals that he has current left leg neuropathy, the 
preponderance of the competent evidence of record does not 
etiologically link the veteran's current left leg neuropathy 
to his service or any incident therein.  Initially, service 
medical records show no complaints, findings, treatment or 
diagnoses showing the veteran suffered frostbite injury to 
his feet at any time during his period of service and there 
is no evidence of neuropathy of the left leg prior to June 
2002, almost 40 years after his discharge from service.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's left 
leg neuropathy and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, several VA 
treatment records, dating from June 2002 to April 2006, 
indicate that the veteran's left foot drop might be related 
to his alcohol use or ischemia.  A May 2003 treatment record 
further indicates that indicate that lab results for 
diabetes, thyroid and rheumatoid disease and gammopathy were 
unremarkable.  

As noted above, although the veteran believes his currently 
diagnosed left leg neuropathy is related to an inservice 
frostbite injury to his feet, he is not competent to provide 
evidence that requires medical knowledge.  See Grottveit, 
supra; Espiritu, supra.  Accordingly, the claim for service 
connection for left leg neuropathy must be denied.

Sleep Disturbance

The veteran alleges that he developed a sleep disturbance as 
a result of anxiety.  He appears to further link his anxiety 
to diagnosed PTSD.

Initially, the Board notes that the veteran's complaints of 
sleep disturbance have been associated with and attributed to 
diagnosed anxiety and PTSD.  There is no evidence of record, 
and the veteran does not allege, that his diagnosed anxiety 
was incurred in service or that it is a result of his service 
or any incident therein.  Likewise, as noted above, service 
connection for PTSD is not warranted.  A review of the 
evidence of record reveals that the veteran did not suffer 
from any psychiatric disability or any sleep disturbance 
during service or within a year following his discharge from 
service.  In fact, the medical evidence of record does not 
show an initial diagnosis of anxiety or any other psychiatric 
disability prior to August 2002, almost 40 years after his 
discharge from service.  Likewise, there is no objective 
evidence of a sleep disturbance prior to August 2002.  The 
Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's disease 
and his time in service.  Cf. Maxson v. Gober, supra.  
Moreover, there is no medical opinion of record etiologically 
linking his current complaints of sleep disturbance to his 
service or any service-connected disability.

As noted previously, as a lay person, the veteran is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge.  Espiritu, supra.  Under the 
circumstances, service connection for a sleep disturbance 
must be denied.

Residuals of Frostbite Injury to the Feet, Hands and Ears

The veteran alleges that he suffered frostbite injury to his 
feet, hands and ears in service and currently has residuals 
as a result the inservice injury.  

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed frostbite injury or residuals thereof.  In 
fact, there is no competent medical evidence that the veteran 
ever had frostbite injuries.  In particular, there is no 
evidence of inservice complaints, treatment or diagnoses for 
frostbite injury.  In this regard, despite his testimony and 
the written statements that he was treated for diagnosed 
frostbite injury to his feet by a VA facility in Fargo, North 
Dakota, while stationed at the Minot Air Force Base, the 
objective medical evidence instead shows no relevant 
complaints, findings, treatment or diagnoses.  The Board 
notes that these service medical records are more 
contemporary to the time he alleges he suffered frostbite 
injury and are of more probative value than his current 
recollections, given many years later.  

VA repeatedly requested the veteran submit evidence of 
current residuals of frostbite injury.  However, he has not 
submitted any medical evidence of currently diagnosed 
frostbite injury or associated residuals; nor has he or VA 
been able to obtain copies of alleged treatment records 
showing such.  Although several VA treatment record note the 
veteran reported prior frostbite injury, there was no 
diagnosis of frostbite or residuals thereof.  Likewise, the 
remainder of VA treatment records, dating from 2002 to 2006, 
show no relevant complaints, findings, treatment or 
diagnoses.  As noted above, existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131; Degmetich, supra.  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  

As noted above, although the veteran believes that he has 
current residuals of an inservice frostbite injury, he is not 
competent to provide evidence that requires medical 
knowledge.  See Grottveit, supra; Espiritu, supra.  
Accordingly, the claim for service connection for residuals 
of frostbite injury to the feet, hands and ears must be 
denied.


ORDER

Service connection for PTSD, chemical dependency, bilateral 
hearing loss, left leg neuropathy, sleep disturbance and 
residuals of frostbite injury to the hands, feet and ears is 
denied.


REMAND

The medical evidence of record shows the veteran gave a 
history of sinus trouble at the time of his September 1959 
enlistment examination.  A December 1962 X-ray study of his 
sinuses revealed evidence of left frontal sinusitis.  His 
September 1963 separation examination report notes the 
veteran had sinusitis since 1960 that was also associated 
with headaches and which had no complications or sequelae.  A 
February 2005 VA treatment record notes the veteran had an 
assessment of chronic sinusitis and that he gave a history of 
running nose year round with occasional tenderness on the 
left forehead.  He reportedly took over-the-counter 
medications for his symptoms.  The Board therefore finds that 
a VA examination is warranted to determine the current 
nature, extent and etiology of any chronic sinusitis, if 
found to be present, and to determine if the veteran's 
condition is related to or had its onset during service.  
Pursuant to the VA's duty to assist, such an examination is 
necessary to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be provided a VA 
examination to determine the nature, 
extent, and etiology of any respiratory 
disorder found to be present, to include 
sinusitis.  The veteran's claims file must 
be made available to and be reviewed by 
the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, if diagnosed sinusitis is 
found to be present, the examiner is 
requested to opine as to whether it is it 
at least as likely as not (a 50 percent 
probability or more) that the disorder 
originated in service or is otherwise 
etiologically related to the veteran's 
period of service or any incident of 
service.  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of a 
certain conclusion as it is to find 
against it.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for sinusitis.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


